Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a Non-Final Action of the instant application 16/726,828 (hereinafter the ‘828 application) responsive the amendment and remarks of June 27, 2021.  The ‘828 application was filed as a reissue of US Application No. 14/431,194 (hereinafter the ‘194 Application), filed September 26, 2013, which has been granted as US Patent Number 10,341,642 (hereinafter the ‘642 Patent) granted July 2, 2019.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,341,642 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 

Prosecution History
Below is a timeline of the initial examination of the 14/431,194 application that resulted in the 10,341,642 Patent under this Reissue.

1/10/2018 - Claims were rejected, in the 1/10/2018 Non-Final Office action over Poulos (US 2013/0342572) and / or obvious over Poulos in view of Nakamura (US 2010/0245237).  Further Examiner presented a Non-Statutory Double Patenting rejection of the claim with respect to claims 1-5 of U.S. Patent No. 9,275,608.
4/10/2018 – Claims were amended to include the below limitation citing paragraph 113 of the original specification for support.
in response to that movement of the real body in which the real body comes in contact with the object at a contact position and then moves away therefrom without maintaining contact with the object is detected by the sensor, the processor is configured to execute processing corresponding to the contact position of the object.

Paragraph 113 of the original specification:


7/31/2018 - Claims were rejected, in the 7/31/2018 Final Office action as anticipated by Haddick (US 2011/0221656), and obvious over Haddick in view of Tsai (US 2003/0184525) / Marti (US 2010/0053151) / Nakamura (US 2010/0245237).  The Examiner removed the Non-Statutory Double Patenting rejection responsive to the arguments presented. 

9/20/2018 – Claims 1, 9, and 10 were amended to include basing the modification of the object upon a determined “material of the object”, adding:

determining a material of the object; and
performing an operation associated with the object, according to the detected displacement of the real body and the determined material of the object.

1/3/2019 – Claims were rejected, in the 1/3/2019 Non-Final Office action as obvious over Haddick in view of Geisner (US 2012/0206452) / Tsai (US 2003/0184525) / Marti (US 2010/0053151) / Nakamura (US 2010/0245237).  



in response to a determination that 
(i) a time period of a contact between the body and the object is a first predetermined time or more, or 
(ii) an elapsed time from the contact between the body and the object is a second predetermined time or more, 
the processor is configured to change a display style of the object in the display space to indicate that the object is selected to be deformed

4/23/2019 - In the next office action, Examiner allowed the amended claims providing the following reasons for allowance:
The primary reason for allowance is the inclusion of the limitations reciting “determine a material of the object, and cause the display to display the object according to the displacement of the real body detected by the sensor and the determined material of the object wherein in response to that movement of the real body in which the real body comes in contact with the object at a contact position and then moves away therefrom without maintaining contact with the object is detected by the sensor, the processor is configured to execute processing corresponding to the contact position of the object” (similarly recited in independent claims 1, 9 and 10) and “the sensor is configured to detect a first state in which the body contacts the object, and a second state in which the body is moved further to an inside of the object, in response to a determination that (i) a time period of a contact between the body and the object is a first predetermined time or more, or (ii) an elapsed time from the contact between the body and the object is a second predetermined time or more, the processor is configured to change a display style of the object in the display space to indicated that the object is selected to be deformed, and in response to that the second state is detected by the sensor and the object is selected, the processor is configured to deform the object in the display space according to the movement of the body” (similarly recited in independent claims 29 and 39), which, in combination with the other recited features, are not taught and/or suggested either singularly or in combination within the prior art.

Recapture
Claims 1-10 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based and within related applications within the patent family. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During the prosecution of the ‘194 Patent (Application No. 14/431,194), the Patent owner added and argued that the following added limitations differentiated the claims from the prior art:
From claim 1 of the (‘194 patent application) as amended on 4/10/2018:
in response to that movement of the real body in which the real body comes in contact with the object at a contact position and then moves away therefrom without maintaining contact with the object is detected by the sensor, the processor is configured to execute processing corresponding to the contact position of the object.

Other independent claims were similarly amended. 

Applicant further argued the lack of the above limitation within the prior art of record, notably Poulos:

Of note, from the Remarks of Amendment date 4/10/2018:

Regarding claim 1, Poulos does not disclose that in response to that movement of the real body in which the real body comes in contact with the object at a contact position and then moves away therefrom without maintaining contact with the object is detected by the sensor, the processor is configured to execute processing corresponding to the contact position of the object. Therefore, claim 1 is not anticipated by Poulos.

Additionally, the claims were said to be allowed for the following reasons:

Reasons for Allowance
The primary reason for allowance is the inclusion of the limitations reciting “determine a material of the object, and cause the display to display the object according to the displacement of the real body detected by the sensor and the determined material of the object wherein in response to that movement of the real body in which the real body comes in contact with the object at a contact position and then moves away therefrom without maintaining contact with the object is detected by the sensor, the processor is configured to execute processing corresponding to the contact position of the object” (similarly recited in independent claims 1, 9 and 10) and “the sensor is configured to detect a first state in which the body contacts the object, and a second state in which the body is moved further to an inside of the object, in response to a determination that (i) a time period of a contact between the body and the object is a first predetermined time or more, or (ii) an elapsed time from the contact between the body and the object is a second predetermined time or more, the processor is configured to change a display style of the object in the display space to indicated that the object is selected to be deformed, and in response to that the second state is detected by the sensor and the object is selected, the processor is configured to deform the object in the display space according to the movement of the body” (similarly recited in independent claims 29 and 39), which, in combination with the other recited features, are not taught and/or suggested either singularly or in combination within the prior art.

In considering this recapture rejection, the Examiner has evaluated the claims according to the recapture rule three-step process as set forth in In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) First, it was determined, in what respect, the reissue claims are broader in scope than the original patent claims. In the instant case the claims no longer include:

The claims remove the concept “in which the real body (object) comes in to contact with the virtual object at a contact positon and then moves away therefrom without maintaining contact with the object… execute processing corresponding to the contact positon of the object”  (independent claims 1, 9, and 10 and corresponding dependent claims)


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.  Here the below limitations were added to the claims on 4/10/2018 to distinguish the '194 Application over the prior art:

“the real body comes in contact with the object at a contact position and then moves away therefrom without maintaining contact with the object”

(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.   In this regard, the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects.  Specifically:

Claims now present that “processing of the virtual object corresponding to the contact positon of the virtual object” is responsive to “movement of the real (body) object in which the real (body) object presses the virtual object”.  Here, rather than materially narrowing the clam limitation the amendment changes when processing according to the contact position occurs.  
ORIGINAL CLAIMS taught ‘contact’ them ‘move away’ where the ‘processor is configured to execute processing corresponding to the contact positon of the object’ occurring on ‘move away’.
AMENDED CLAIMS teach a ‘contact’ with a ‘press’ ‘configured to execute processing of the virtual object corresponding to the contact position of the virtual object’.  These amended claims teach the processing occurring prior to the ‘moving away’ but ‘the real object moving away from the real object’.  The amended claims go on to disclose a further press upon the object rather than just the previously claims touch and move away.  


  Responsive to the above cited amendments and arguments, the Examiner issued the patent claims on the basis that the limitations corresponding to “the real body comes in contact with the object at a contact position and then moves away therefrom without maintaining contact with the object” patentably distinguish the claimed invention from the prior art. The reissue claims do not recite these added / argued limitations. Accordingly, claims 1-10 are rejected under 35 U.S.C. 251 for attempting to recapture surrendered subject matter.

Claim Rejections - 35 USC § 112 first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claims 

Claims 11, 12, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claims11 and 19 recite that:
“the sensor is configured to detect a first state in which the body contacts the object without moving further to an inside of the object, and a second state in which the body is moved further to the inside of the object, in response to a determination that a time period of a contact between the body and the object is a first predetermined time or more at the first state…”
Looking back at the cited content (Col. 18, lines 5-30 figure 18), the determination if the contact time is greater than a predetermined time or more (SB03) is only made after the body is moved inside the three-dimensional object (YES in SB02) so this determination cannot be made ‘at the first state’.


Claim Rejections - 35 USC § 112 second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “the real object” is said to be “moving away from the real object”, where it is unclear how a physical object could move away from itself.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 


Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong et al., Patent Number:  8,990,682, hereinafter Wong, and further in view of Hilliges et al., Publication Number:  2012/0113223, hereinafter Hilliges.

With regard to claim 1, which teaches a display device configured to present at least one virtual object superimposed on a real scene to a user, the display device comprising:  a display configured to present the at least one virtual object to the user;   Wong teaches a wearable head-mounted display device that provides independent images to each eye so as to present a 3-dimensional image virtual image to a user (see column 3, lines 30-45).
With regard to claim 1, which teaches a sensor configured to detect displacement of a real object; Wong teaches the wearable head-mounted display device includes sensor configured to detect a physical object such as the wearer’s hands within the space  (see column 10, lines 31-60).
With regard to claim 1, which teaches a processor configured to determine a material of the virtual object, Wong teaches the device including a processor to determine the material of the virtual object (see column 12, lines 46-63).
With regard to claim 1, which teaches cause the display to present the virtual object to the user according to the displacement of the real object detected by the sensor and the determined material of the virtual object, Wong teaches locating the 
With regard to claim 1, further teaching in response to that the movement of the real object in which the real object comes in contact with the virtual object at the contact position based on the operation in which the real object presses the virtual object is detected by the sensor, the processor is configured to execute the processing of the virtual object corresponding to the contact position of the virtual object, Wong teaches responsive to a collision between the physical object and the virtual object the virtual object moves away from the physical object or is modified in some way by the contact (see column 13, line 31 through column 14, line 31).  This collision specifically occurs in response to the physical object moving in the space (see paragraph 12, lines 32-63, column 11, lines 47-59, and column 10, lines 32-60).  
With regard to claim 1, which teaches in response to detecting, by a sensor, the real object moving away from the real object without maintain contact with the real object the processor is configured to determine whether the processing of the virtual object is continued, in response to determining the processing of the virtual object being continued, the processor is configured to change the virtual object, Wong teaches responsive to a collision between the physical object and the virtual object the virtual object moves away from the physical object or is modified in some way by the contact (see column 13, line 31 through column 14, line 31).  This collision specifically occurs in response to the physical object moving in the space (see column 12, lines 32-63, column 11, lines 47-59, and column 10, lines 32-60).  Furthermore, once a virtual object has been operated upon based upon the initial collision, it continues in motion after 
Wong teaches the head mounted display being translucent glasses with the virtual object projected on the lens being presented co-located with the hands.  Hilliges teaches an augmented reality system that utilizes a head mounted display to present to a user a view with a real world presentation along with a virtual presentation of a virtual object, similar to that of Wong, and further teaches the head mounted display comprising stereoscopic displays presenting the real world scene with the addition of virtual objects while allowing for modification to the selected object, with the dominant hand, while being displayed in the reference plane of the non-dominant hand (see paragraphs 25 and 46 and figure 4).  Users within the augmented reality system of Hilliges can touch, move, push, pull, lift, grasp, drop, etc. virtual objects in the displayed space (see paragraphs 32, 33, and 38).  It would be obvious to one of ordinary skill in the art at the time of invention to combine reference based modification of a virtual object via a head mounted display(s) as did Hilliges with the head mounted display of Wong.  One would have been motivated as the references parallel each other while Hilliges further offers a full display in addition to the transparent display as is used in Wong.  Further the addition of the reference hand based selection and displacement of the object in Hilliges provides a reference for a user in manipulation that allows for more intuitive and precise control of the virtual object. 

With regard to claim 2, which teaches wherein, when the displacement of the real object moving along the virtual object is detected by the sensor, the processor is configured to rotate the virtual object corresponding to a moving direction of the real object, Hilliges further teaches enabling the rotation of the virtual object when operated on by the hand (see paragraphs 38 and 46).

With regard to claim 3, which teaches wherein the processor is configured to rotate the virtual object by an angle corresponding to an amount of the displacement, Hilliges further teaches enabling the rotation of the virtual object when operated on by the hand to the degree the hand presents circular rotation (see paragraphs 38 and 46).

With regard to claim 4, which teaches further comprising: a projector configured to project an image, wherein the processor is configured to cause the projector to project an image related to the virtual object, Wong teaches projecting an image related to the virtual object (see column 15, lines 32-43).

With regard to claim 5, which teaches further comprising: a second display, wherein the processor is configured to cause in the second display to display an image related to the virtual object, Wong teaches a two display system for displaying a three dimensional virtual object to the user (see column 15, lines 12-43).

With regard to claim 6, which teaches wherein the sensor is an infrared sensor, Wong teaches use of an infrared sensor (see column 10, lines 28-45).

wherein the sensor is an imaging sensor configured to capture an image, Wong teaches use of an image-capturing sensor (see column 10, lines 28-45).

With regard to claim 8, which teaches wherein the processor is configured to perform an operation based on a control method comprising:  presenting the at least one virtual object to the user;  Wong teaches a wearable head-mounted display device that provides independent images to each eye so as to present a 3-dimensional image virtual image to a user (see column 3, lines 30-45).
With regard to claim 8, which teaches detecting the real object that operates the virtual object; changing a position of the virtual object according to the operation by the real object; and causing the virtual object to stay on site when the real object stops operating the virtual object, Wong teaches responsive to a collision between the physical object and the virtual object the virtual object moves away from the physical object or is modified in some way by the contact but remains on site (see column 13, line 31 through column 14, line 31).

With regard to claim 9, which teaches a control method executed by a display device that presents at least one virtual object superimposed on a real scene to a user, the control method comprising:  presenting the at least one virtual object to the user; Wong teaches a wearable head-mounted display device that provides independent images to each eye so as to present a 3-dimensional image virtual image to a user (see column 3, lines 30-45).
detecting, by a sensor of the display device, displacement of a real object; Wong teaches the wearable head-mounted display device includes sensor configured to detect a physical object such as the wearers hands within the space  (see column 10, lines 31-60).
With regard to claim 9, which teaches determining a material of the virtual object; Wong teaches the device including a processor to determine the material of the virtual object (see column 12, lines 46-63).
With regard to claim 9, which teaches causing the display to present the virtual object to the user according to the detected displacement of the real object and the determined material of the virtual object, Wong teaches locating the virtual object according the identified location of the real object (user hands) but allowing for movement from the real object (see column 13, lines 18-41).
With regard to claim 9, further teaching in response to that the movement of the real object in which the real object comes in contact with the virtual object at the contact position based on the operation in which the real object presses the virtual object is detected by the sensor, executing processing of the virtual object corresponding to the contact position of the virtual object, Wong teaches responsive to a collision between the physical object and the virtual object the virtual object moves away from the physical object or is modified in some way by the contact (see column 13, line 31 through column 14, line 31).  This collision specifically occurs in response to the physical object moving in the space (see paragraph 12, lines 32-63, column 11, lines 47-59, and column 10, lines 32-60).  
in response to detecting, by a sensor, the real object moving away from the real object without maintain contact with the real object determining whether the processing of the virtual object is continued, in response to determining the processing of the virtual object being continued, changing the virtual object, Wong teaches responsive to a collision between the physical object and the virtual object the virtual object moves away from the physical object or is modified in some way by the contact (see column 13, line 31 through column 14, line 31).  This collision specifically occurs in response to the physical object moving in the space (see column 12, lines 32-63, column 11, lines 47-59, and column 10, lines 32-60).  Furthermore, once a virtual object has been operated upon based upon the initial collision, it continues in motion after contact is removed until it is operated on by another object (virtual or physical) (see column 14, line 50 through column 15, line 10). 
Wong teaches the head mounted display being translucent glasses with the virtual object projected on the lens being presented co-located with the hands.  Hilliges teaches an augmented reality system that utilizes a head mounted display to present to a user a view with a real world presentation along with a virtual presentation of a virtual object, similar to that of Wong, and further teaches the head mounted display comprising stereoscopic displays presenting the real world scene with the addition of virtual objects while allowing for modification to the selected object, with the dominant hand, while being displayed in the reference plane of the non-dominant hand (see paragraphs 25 and 46 and figure 4).  Users within the augmented reality system of Hilliges can touch, move, push, pull, lift, grasp, drop, etc. virtual objects in the displayed space (see paragraphs 32, 33, and 38).  It would be obvious to one of ordinary skill in 

With regard to claim 10, which teaches a non-transitory storage medium that stores a control program that causes, when executed by a display device that presents at least one virtual object superimposed on a real scene to a user, the display device to execute:  presenting the at least one virtual object to the user; Wong teaches a wearable head-mounted display device that provides independent images to each eye so as to present a 3-dimensional image virtual image to a user (see column 3, lines 30-45).
With regard to claim 10, which teaches detecting, by a sensor of the display device, displacement of a real object; Wong teaches the wearable head-mounted display device includes sensor configured to detect a physical object such as the wearer’s hands within the space  (see column 10, lines 31-60).
With regard to claim 10, which teaches determining a material of the virtual object; Wong teaches the device including a processor to determine the material of the virtual object (see column 12, lines 46-63).
causing the display to present the virtual object to the user according to the detected displacement of the real object and the determined material of the virtual object, Wong teaches locating the virtual object according the identified location of the real object (user hands) but allowing for movement from the real object (see column 13, lines 18-41).
With regard to claim 10, further teaching in response to that the movement of the real object in which the real object comes in contact with the virtual object at the contact position based on the operation in which the real object presses the virtual object is detected by the sensor, executing processing of the virtual object corresponding to the contact position of the virtual object, Wong teaches responsive to a collision between the physical object and the virtual object the virtual object moves away from the physical object or is modified in some way by the contact (see column 13, line 31 through column 14, line 31).  This collision specifically occurs in response to the physical object moving in the space (see paragraph 12, lines 32-63, column 11, lines 47-59, and column 10, lines 32-60).  
With regard to claim 10, which teaches in response to detecting, by a sensor, the real object moving away from the real object without maintain contact with the real object determining whether the processing of the virtual object is continued, in response to determining the processing of the virtual object being continued, changing the virtual object, Wong teaches responsive to a collision between the physical object and the virtual object the virtual object moves away from the physical object or is modified in some way by the contact (see column 13, line 31 through column 14, line 31).  This collision specifically occurs in response to the physical object moving in the space (see 
Wong teaches the head mounted display being translucent glasses with the virtual object projected on the lens being presented co-located with the hands.  Hilliges teaches an augmented reality system that utilizes a head mounted display to present to a user a view with a real world presentation along with a virtual presentation of a virtual object, similar to that of Wong, and further teaches the head mounted display comprising stereoscopic displays presenting the real world scene with the addition of virtual objects while allowing for modification to the selected object, with the dominant hand, while being displayed in the reference plane of the non-dominant hand (see paragraphs 25 and 46 and figure 4).  Users within the augmented reality system of Hilliges can touch, move, push, pull, lift, grasp, drop, etc. virtual objects in the displayed space (see paragraphs 32, 33, and 38).  It would be obvious to one of ordinary skill in the art at the time of invention to combine reference based modification of a virtual object via a head mounted display(s) as did Hilliges with the head mounted display of Wong.  One would have been motivated as the references parallel each other while Hilliges further offers a full display in addition to the transparent display as is used in Wong.  Further the addition of the reference hand based selection and displacement of the object in Hilliges provides a reference for a user in manipulation that allows for more intuitive and precise control of the virtual object. 


Claims 11, 12, and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al., Publication Number:  2013/0257692, hereinafter Yang, and further in view of Hilliges et al., Publication Number:  2012/0113223, hereinafter Hilliges.

With regard to claim 11, which teaches a display device, comprising: a display configured to stereoscopically display a predetermined object, by displaying images respectively corresponding to both eyes of a user when the display device is worn; Yang teaches a head mounted display device that shows different images to each eye to present a 3-dimensional display to the user (see paragraphs 259-260 and figure 25).
With regard to claim 11, which teaches a sensor configured to detect a body in a display space where the object is stereoscopically displayed; a processor configured to change, when movement of the body is detected in the display space, the object in the display space according to the movement of the body, Yang teaches the head mounted display comprising displays 2598A and 2598B for each eye respectively, sensor for capturing the region in front of the display to capture the user’s hands, and a processor for processing the input and output display (see paragraphs 259-260 and figure 25).
With regard to claim 11, which teaches wherein the sensor is configured to detect a first state in which the body contacts the object without moving further to an inside of the object, and a second state in which the body is moved further to an inside of the object,  Yang teaches detecting a state when a finger (end-effector) touches a threshold  
With regard to claim 11, which teaches in response to a determination that a time period of a contact between the body and the object is a first predetermined time or more, the processor is configured to change a display style of the object in the display space to indicate that the object is selected to be deformed, Yang teaches determining a time period / elapsed time that a finger is in contact with the virtual object and changing the display of the object selected for editing (see paragraphs 88, 100, 120, 134, 136, 141, 146-153 and figures 5, 7, and 11)  Examiner further note that the threshold for registering a touch input in Yang is user definable such as by “zero distance from the surface of the virtual object” (the exact surface). (see paragraphs 79-82)
With regard to claim 11, which teaches in response to that the second state is detected by the sensor and the object is selected, the processor is configured to deform the object in the display space according to the movement of the body, Yang teaches deform the virtual object in accordance with movement of the body (see paragraphs 146-153 and figure 11).
Yang teaches modifying the visual appearance of an object via scaling, but not necessarily deforming the object.  Hilliges teaches an augmented reality system that utilizes a head mounted display to present to a user a view with a real world presentation along with a virtual presentation of a virtual object (see paragraphs 25 and 46 and figure 4), similar to that of Yang, and further teaches the head mounted display comprising stereoscopic displays presenting the real world scene with the addition of 

    With regard to claim 12, which teaches wherein in response to (i) the time period of the contact between the body and the object is the first predetermined time or more, the processor is configured to change the display style of the object in the display space to indicate that the object is selected to be deformed, Yang teaches determining a time period / elapsed time that a finger is in contact with the virtual object and changing the display of the object selected for editing (see paragraphs 88, 100, 120, 134, 136, 141, 146-153 and figures 5, 7, and 11).

    With regard to claim 14, which teaches wherein the sensor is configured to detect the second state in which the body is continuously moved further to the inside of the object, and in response to that the object is selected, the processor is configured to start deforming the object from when the movement of the body to the inside of the object is detected, Yang teaches deform the virtual object in accordance with movement of the body (see paragraphs 146-153 and figure 11).  Hilliges further teaches allowing   

With regard to claim 15, which teaches wherein, when the movement of the body to the inside of the object is no more detected before a lapse of the second predetermined time and after starting deforming the object, the processor is configured to perform display of reverse change of putting the deformation of the object back in place, Yang teaches canceling the input when shorter / longer than predetermined user set time periods (see paragraphs 136, 141, and 151) 

With regard to claim 16, which teaches wherein the processor is configured to perform the display of the reverse change in a shorter time than a time required for the deformation, Yang teaches canceling the input when shorter / longer than predetermined user set time periods (see paragraphs 136, 141, and 151)

    With regard to claim 17, which teaches wherein the processor is configured to change the object, by moving or rotating the object, or combining the moving and the rotating, with the movement of the body, Yang teaches uses hands causing the object to move and/or rotate (see paragraphs 168-169). 

    With regard to claim 18, which teaches wherein the processor is configured to change the object, by causing the object to disappear, with the movement of the body, Yang teaches uses hands causing the object to be deleted (see paragraph 64).

    With regard to claim 19, which teaches a display device, comprising: a display configured to stereoscopically display a predetermined object, by displaying images respectively corresponding to both eyes of a user when the display device is worn; and a processor; Yang teaches a head mounted display device that shows different images to each eye to present a 3-dimensional display to the user (see paragraphs 259-260 and figure 25). Yang teaches the head mounted display comprising displays 2598A and 2598B for each eye respectively, sensor for capturing the region in front of the display to capture the user’s hands, and a processor for processing the input and output display (see paragraphs 259-260 and figure 25).
With regard to claim 19, which teaches the processor configured to in response to a determination that a time period of a contact between a body and the object is a predetermined time or more, change a display style of the object to indicate that the object is selected to be deformed, Yang teaches detecting a state when a finger (end-effector) touches a threshold of a surface of a virtual object and additionally a state where the finger is within the virtual object itself (see paragraphs 92 and 101-105 and figure 3A-D). Yang teaches determining a time period / elapsed time that a finger is in contact with the virtual object and changing the display of the object selected for editing (see paragraphs 88, 100, 120, 134, 136, 141, 146-153 and figures 5, 7, and 11)  Examiner further note that the threshold for registering a touch input in Yang is user definable such as by “zero distance from the surface of the virtual object” (the exact surface). (see paragraphs 79-82)
in response to a determination that the body contacts the object without moving further inside of the object and is moved further to an inside of the object in a display space in which the object is stereoscopically displayed, deform the object in the display space according to the movement of the body, Yang teaches deform the virtual object in accordance with movement of the body (see paragraphs 146-153 and figure 11).
Yang teaches modifying the visual appearance of an object via scaling, but not necessarily deforming the object.  Hilliges teaches an augmented reality system that utilizes a head mounted display to present to a user a view with a real world presentation along with a virtual presentation of a virtual object (see paragraphs 25 and 46 and figure 4), similar to that of Yang, and further teaches the head mounted display comprising stereoscopic displays presenting the real world scene with the addition of virtual objects while allowing for a deforming modification of the selected virtual object, (see paragraphs 46 and 57 and figure 4).  It would be obvious to one of ordinary skill in the art at the time of invention to combine deforming modification of a virtual object as did Hilliges with the system for modifying a virtual object of Yang.  One would have been motivated as this is merely another mean of modification of an object in the 3D virtual environment where Yang already show identification of the users fingers within the bounds of the virtual object, and modification to the objects appearance based on interaction.

Response to Arguments
Applicant's arguments filed 6/27/2021 have been fully considered but they are not persuasive. 

With respect to the Recapture arguments the ORIGINAL claims taught ‘contact’ then ‘move away’ where the ‘processor is configured to execute processing corresponding to the contact positon of the object’ occurring on ‘move away’; now the AMENDED claims teach a ‘contact’ with a ‘press’ ‘configured to execute processing of the virtual object corresponding to the contact position of the virtual object’.  These amended claims teach the processing occurring prior to the ‘moving away’, where further there is a press upon the object rather than just the previously claimed touch and move away.  
Patent Owner appreciates the difference between a ‘contact’ and a ‘press’ as evidenced by the argument presented on page 16 noting:
“Yang describes considering a time interval that the physical body is within/inside the threshold/virtual object, and does not disclose or suggest considering a time interval of contact at the first state where the body is not moving inside the threshold/virtual object.”
The ORIGINAL claims specifically pointed out the ‘to execute processing corresponding to the contact position’ based on ‘contact with the object’ and then ‘mov(ing) away therefrom without maintaining contact with the object’, where if a pressing operation were added in between the ‘contact’ and the ‘move away’ clearly there would be some ‘maintaining contact with the object’.  This amendment is directed 

Patent Owner argues that support for the amendments to claims 11 and 19 is found in “at least Col. 18, lines 5-30 of US 10341642.  For example, at Step SB01, the control unit 22 acquires a contact item of the predetermined body and the three-dimensional object, and then at Step SB02, the body is moved to the inside of the object.  Further, according to Steps SB03 and SB05, when the contact time is the predetermined time or more, the control unit 22 changes the three-dimensional object.  Also see Fig. 18 of US 10341642.”
In response, Examiner notes that SB03 and SB05 are never reached given the cited description and figure if the body is not ‘moved inside the three-dimensional object’.  Conversely, claim 11 recites that:
“the sensor is configured to detect a first state in which the body contacts the object without moving further to an inside of the object, and a second state in which the body is moved further to the inside of the object, in response to a determination that a time period of a contact between the body and the object is a first predetermined time or more at the first state…”
Looking back at the cited content, the determination if the contact time is greater than a predetermined time or more (SB03) is only made after the body is moved inside the three-dimensional object (YES in SB02) so this determination cannot be made ‘at the first state’.

”. 
In response, Examiner notes that Wong teaches responsive to a collision between the physical object and the virtual object the virtual object moves away from the physical object or is modified in some way by the contact (see column 13, line 31 through column 14, line 31).  This collision specifically occurs in response to the physical object moving in the space (see column 12, lines 32-63, column 11, lines 47-59, and column 10, lines 32-60).  Furthermore, once a virtual object has been operated upon based upon the initial collision, it continues in motion after contact is removed until it is operated on by another object (such as colliding with another object either virtual or physical) (see column 14, line 50 through column 15, line 10).

Patent Owner argues that the “Yang describes considering a time interval that the physical body is within/inside the threshold/virtual object, and does not disclose or suggest considering a time interval of a contact at the first state where the body is not moving inside the threshold/virtual object.  Hilliges does not disclose or suggest this recited feature”. 
In response, Examiner notes that as discussed above SB03 and SB05 are never reached given the cited description and figure if the body is not ‘moved inside the three-dimensional object’, according to the specification.  Examiner further notes that the threshold for registering a touch input in Yang is user definable such as by “zero 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992